Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendments dated 01/06/2021, the following has occurred:
Claims 1 and 13 have been amended
Claims 10, 19 and 20 are withdrawn, and
Claims 1-9 and 11-18 are pending.

Response to Arguments
Claim Objections
In light of the amended claims dated 01/06/2021, the objections are withdrawn. 

35 U.S.C 112(b) – Indefiniteness
Applicant’s arguments, dated 01/06/2021 regarding the clarity of a continuous metal sheet comprising an expandable lattice of claim 18 is not persuasive. The Applicant explains (page 6) that “a "contiguous metal sheet can include apertures disposed therein." While the apertures by definition define an opening, the metal sheet surrounding the apertures can still be contiguous along all dimensions (length, width, height) where no apertures are present”. However, this is not an explanation of the features claimed. Instead “a contiguous metallic sheet formed as an expandable lattice" is claimed for which it still unclear if the field 

Prior Art Rejection
Regarding claims 1 and 13, the Applicant asserts that the isolects (item 230) of Palti (2007/0239213) are not the same as the features claimed. It is noted that the features upon which applicant relies (i.e., “Electric field shaping elements can be configured to redirect an electric field such that it does not affect, or has a reduced effect upon, cells within an adjacent non-cancerous tissue. Electric field shaping elements can also be used to concentrate an electric field at the site of a cancerous tumor”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, Palti teaches that isolects comprising conductors, are activated by electric signals (e.g., waveforms) (par. [0090]), in contact with a dielectric (par. [0094]) and that the isolects 230 are namely electric field generation located in “[a] body to which the isolects 230 are implanted is generally indicated at 311 and includes a skin surface 313 and a tumor 315” and the isolects 230 can have the …shapes that can be inserted within the body 311 so as to generate an appropriate field at the target area (tumor 315) (Fig. 15 and par. [0104]). As explained in the prior and current office action (below), the conductor one isolect of one or more 
Palti also discloses that the isolects (i.e. conductor and dielectric combination) “have specific shapes and positioning so as to generate an electric field of the desired configuration, direction and intensity at the target volume and only there so as to focus the treatment (par. [0093]). This constitutes, “the electric field shaping element comprising a material that alters the spatial area of tissue exposed to the electric field” of the claims and also shows that Palti in fact has an equivalency to “the electric field shaping elements as "[a]n electric field can also be manipulated by positioning electric field shaping elements at or near the site of treatment for a cancerous tumor” as cited in the Applicant’s specification and page 8 of the Arguments. Therefore, the 35 U.S.C. 102 rejection with respect to Palti is maintained as the art still reads on amended claims 1 and 13.
The rest of the claims were rejected under 35 U.S.C. 103 as being rendered obvious to Palti, for which Applicant has not provided any arguments other than their dependency from claims 1 and 13. These rejections are also maintained as the art still reads on the claims as explained above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the contiguous metal sheet comprising an expandable lattice”. This limitation is unclear, if the field shaping element is a sheet, then by definition it would not be a lattice as a lattice is an arrangement of strips crossed and fastened (or connected together) and it is unclear how the metal sheet formation remains when the lattice is expanded. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palti (Publication No. US 2007/0239213).
Regarding claims 1 and 13, Palti discloses a medical device system for treating a cancerous tumor comprising: 
one or more implantable electric field generating electrodes (Fig. 15, (230), specifically the conductor portion of the right-most electrode and par. [0090]); and 
an electric field shaping element (Fig. 15, (230), specifically the insulator portion of the left-most dielectric of isolect 230) configured to be implanted along with the one or more electric field generating electrodes (Fig. 15 and par. [0028]: FIG. 15 is a cross-sectional illustration of the insulated electrodes implanted within the body for treating a tumor or the like), the electric field shaping element comprising a material that alters the spatial area of tissue exposed to the electric field (Fig. 16 and pars. [0093], [0101]: The isolects 230 have specific shapes and positioning so as to generate an electric field of the desired configuration, direction and intensity at the target volume and only there so as to focus the treatment).
Regarding claims 2 and 14, Palti discloses the medical device system of claim 1, further comprising a lead, wherein the one or more electric field generating electrodes are disposed on the lead (Figs. 12 and 15, (220), (230) and par. [0090]).
Regarding claim 3, Palti discloses the medical device system of claim 2, the lead comprising a lead body (Fig. 12, (220)) having a proximal end (Fig. 12, (220)), the lead body comprising one or more conductors passing through the lead body and providing electrical communication between the one or more electric field generating electrodes (Fig. 12, (230)) and the proximal end of the lead body (par. [0093]:  The leads 220 are standard isolated conductors with a flexible metal shield…).
Regarding claims 4 and 15, Palti discloses the medical device system of claim 1, wherein the electric field shaping element (Fig. 15, (230) left) is physically separate from the lead (Fig. 15, (220)) and the one or more electric field generating electrodes (Fig. 15 (230) right; in Figure 15, the left isolect 230 is considered the electric field shaping element while the right isolect 230 is the field generating electrode hence the field shaping element is physical separate from the electrode).
Regarding claim 6, Palti discloses the medical device system of claim 1, the electric field shaping element (Fig. 15, (230) left) configured to be positioned between a cancerous tumor (Fig. 15 (315)) and an adjacent non-cancerous tissue (Fig. 15, (313). 
Regarding claim 9, Palti discloses the medical device system of claims 1, the electric field shaping element comprising a high-dielectric material (Fig. 14 and pars. [0097]: …one or more pairs of isolects 230.  The patch 300 includes internal insulation 310 (formed of a dielectric material), [0100]: There a number of different materials that are suitable for use in the intended application and have high dielectric constants).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of Fried et al. (Publication No. US 2016/0129276, hereinafter Fried).
Regarding claim 5, Palti discloses the medical device system of claim 1 except, the electric field shaping element comprising a material that shields an electrical field.
However, Fried in the same field of endeavor: redirecting field current to treat tissue discloses the electric field shaping element comprising a material that shields an electrical field (par. [0048]: …the transverse shield 520 across an end of the coil 116 could be used to eliminate … the formation of the magnetic field extending from that end). This is for the purpose of ensuring that the electric field is directed/ shaped to target tissue, not in the other direction (par. [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in 
Regarding claims 7 and 16, Palti discloses the medical device system of claim 1 except, the electric field shaping element comprising a material that redirects an electrical field.
Fried discloses the electric field shaping element comprising a material that redirects an electrical field (Fig. 5 and par. [0048]: Each of the shields 510, 520 alters the magnetic field 540…). This is for the purpose of ensuring that the electric field is directed/ shaped to target tissue, not in the other direction (par. [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the medical device system for treating a cancerous tumor as taught by Palti, the use of a shield that redirects (or alter) an electric field, as taught by Fried in order to ensure that the electric field is directed/shaped to target tissue, not in the other direction.
Regarding claim 8, Palti discloses the medical device system of claim 1 except, the electric field shaping element comprising a material that attenuates the energy of an electrical field.
Fried discloses the electric field shaping element comprising a material that attenuates the energy of an electrical field (Fig. 5 and par. [0048]: …the transverse shield 520 across an end of the coil 116 could be used to…reduce the formation of the magnetic field…).This is for the purpose of ensuring that the electric field is directed/ shaped to target tissue, not in the other direction  (par. [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the medical device system for treating a cancerous tumor as taught by Palti, the use of a shield that is used to reduce (or attenuate) an electric field, as taught by Fried in order to ensure that the electric field is directed/shaped to target tissue, not in the other direction.

Claim 11, 12, 17 and 18 are is rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of Palti (Publication No. US 2006/0282122 hereinafter Palti ‘122) and further in view of Palti (Publication No. US 2006/0149341, hereinafter Palti ‘341).
Regarding claim 11, Palti discloses the medical device system of claim 1 except, the electric field shaping element comprising a polymer sheet, the polymer sheet comprising one or more apertures disposed therein to focus an electric field onto a cancerous tumor.
However, Palti ‘122 in the same field of endeavor: treating cancer with electric fields that are guided to desired location within a body, discloses the electric field shaping element comprising a polymer sheet, the polymer sheet (par. [0038]: …insulating member is introduced into the medium or tissue in a position that enables the member to act as a Field Guide (FG) in the given medium…other shapes (e.g., sheets or plates) may be used… the FG may be made of a dielectric insulating material such as plastic (e.g. polystyrene, PVC, Teflon), silicone). This provides the benefit of a biocompatible material being introduced to the tissue while still maintaining the electrical properties (par. [0038])
Further, Palti ‘341 in the same field of endeavor: applying an electric field in-vivo, discloses an electrode with an upper layer of conductor material with perforations or holes disposed therein (see Fig. 3). This perforated layer is for the purpose of providing adequate electric fields to the target region (par. [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the medical device system for treating a cancerous tumor as taught by Palti, the use of a polymer field guide sheet as taught by Palti ‘122 that contain holes as taught by Palti ‘341 in order to provide the benefit of a biocompatible material being introduced to the tissue while still maintaining the electrical properties; and to provide adequate electric fields to the target region.
Regarding claim 12, Palti discloses the medical device system of claim 1 except, the electric field shaping element comprising a metal sheet, the metal sheet comprising one or more apertures disposed therein to focus an electric field onto a cancerous tumor.
Palti ‘122 discloses the electric field shaping element comprising a metal sheet (pars. [0038], [0043]: … FG may be made of metal such as gold, stainless steel, titanium, etc.). This provides the benefit of a 
Palti ‘341 discloses an electrode with an upper layer of conductor material with perforations or holes disposed therein (see Fig. 3). This perforated layer is for the purpose of providing adequate electric fields to the target region (par. [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the medical device system for treating a cancerous tumor as taught by Palti, the use of a metal field guide sheet as taught by Palti ‘122 that contain holes as taught by Palti ‘341 in order to provide the benefit of a field guide with a significantly lower impedance than the surrounding tissue; and to provide adequate electric fields to the target region.
Regarding claim 17, Palti discloses the medical device system of claim 13 except, the electric field shaping element comprising a contiguous metal sheet, the contiguous metal sheet comprising one or more apertures disposed therein to effectively shunt an electric field at an exterior surface of the metal sheet to prevent the electric field from contacting the non-cancerous tissue.
Palti ‘122 discloses the electric field shaping element comprising a contiguous metal sheet (pars. [0038], [0043]: … FG may be made of metal such as gold, stainless steel, titanium, etc.). This provides the benefit of a field guide with a significantly lower impedance than the surrounding tissue (par. [0043]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the medical device system for treating a cancerous tumor as taught by Palti, the use of a metal field guide sheet as taught by Palti ‘122 that contain holes as taught by Palti ‘341 in order to provide the benefit of a field guide with a significantly lower impedance than the surrounding tissue; and to provide adequate ventilation to (or shunt) the skin.
Regarding claim 18, Palti discloses the medical device system of claim 13 except, the electric field shaping element comprising a contiguous metal sheet, the contiguous metal sheet comprising an expandable lattice.
Palti ‘122 discloses the electric field shaping element comprising a contiguous metal sheet (pars. [0038], [0043]: … FG may be made of metal such as gold, stainless steel, titanium, etc.). This provides the benefit of a field guide with a significantly lower impedance than the surrounding tissue (par. [0043]).
Palti ‘341 discloses crossed horizontal and vertical elements that form a sheet (Fig. 5) where the size of the open spaces 58 are preferably selected to provide an adequate amount of field at the target region, while providing adequate ventilation to the skin (par. [0039]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792